Exhibit 10.50



LETTER AGREEMENT BETWEEN PUBLIC SERVICE ELECTRIC AND GAS COMPANY
AND NORTH JERSEY ENERGY ASSOCIATES





This Letter Agreement (the "Letter Agreement") is entered into this 9th day of
October, 2003 by and between Public Service Electric and Gas Company ("PSE&G)
and North Jersey Energy Associates, A Limited Partnership ("NJEA"), collectively
referred to herein as the "Parties".





WITNESSETH


WHEREAS

, the Parties have entered into a Gas Purchase and Sales Agreement dated May 4,
1989, as amended through the Effective Date (the "Agreement"); and


WHEREAS

, the Parties have entered into an Amendment to Gas Purchase and Sales Agreement
dated August 20, 2003 (the "Amendment); and


WHEREAS

, NJEA and PSEG Energy Trade & Resources LLC ("ER&T") have entered into that
certain Capacity Transfer Agreement providing for the permanent release,
assignment or other transfer of NJEA's rights and obligations under the
transportation and storage contracts described therein (the "Capacity Transfer
Agreement"); and


WHEREAS

, in anticipation of the effectiveness of the Amendment and the Capacity
Transfer Agreement, the Parties desire to enter into this Letter Agreement to
provide for a peaking service to PSE&G as described herein; and


NOW, THEREFORE

, in consideration of the mutual covenants and agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:


Section 1. Effective Date

.


Section 1.1.

This Letter Agreement shall become effective simultaneously with the Amendment
on the "Effective Date" thereunder (the "Effective Date"); provided that if the
Effective Date has not occurred by December 15, 2003, either Party may at its
option notify the other Party of its election to terminate this Letter Agreement
and upon receipt of such notice, this Letter Agreement shall be terminated.


Section 2. Peaking Service


Section 2.1.

For the period (the "Peak Period") commencing on the Effective Date and ending
on the earlier of (a) February 29, 2004 or (b) the date upon which the last of
the Capacity Entitlement Agreements described in Sections 1.1(c), 1.1(d), and
1.2 of the Capacity Transfer Agreement is transferred to ER&T in accordance with
the terms therein, NJEA shall provide PSE&G with the right to call upon a volume
of gas equal to 10,508 Dth/day (the "Call Volume") on any Gas Day (as defined in
the Agreement) during the Peak Period that the Mean Daily Temperature Forecast
for Newark, New Jersey is 14 degrees Fahrenheit or less ("Call Day"). If PSE&G
desires to utilize the foregoing service (hereinafter referred to as the
"Peaking Service") on any Call Day, then PSE&G shall provide NJEA with
irrevocable notice to that effect (the "Notice") by 9 am (Eastern Prevailing
Time) on the Business Day immediately preceding the Call Day. Each Notice shall
include documentation verifying that the Mean Daily Temperature Forecast for
Newark, New Jersey (issued within twenty four hours of the Notice and based on
the then most current readings and data) for such Call Day is 14 degrees
Fahrenheit or less. Upon receipt of the Notice (together with the required
supporting documentation), NJEA shall deliver to PSE&G's gate stations on the
Transcontinental Gas Pipe Line Corporation pipeline or the Texas Eastern
Transmission Corporation pipeline, at NJEA's election, and sell to PSE&G, and
PSE&G shall purchase from NJEA, the Call Volume specified in the Notice;
provided, however, that NJEA shall have no obligation to deliver the Call Volume
if NJEA previously provided the Call Volume to PSE&G (1) on any three days
during the calendar month in which the Notice is provided (or in the case of any
partial calendar month consisting of (A) one through ten days, any one day, (B)
eleven through twenty days, any two days and (C) twenty one through 30 days, any
three days) or (2) on any nine days during the Peak Period. For purposes of this
Section 2.1, (i) "Mean Daily Temperature Forecast" means the mean temperature at
Newark International Airport as projected by Weather Services Corporation or
such other weather service as may be retained by PSE&G and (ii) "Business Day"
means any day other than a Saturday, a Sunday or a day on which commercial banks
in New Jersey are required or authorized to be closed.


Section 2.2.

NJEA shall invoice PSE&G for an amount equal to the sum of all Call Day Amounts
for each calendar month during which the Peaking Service has been utilized
pursuant to Section 2.1, and PSE&G shall pay such invoice, each in accordance
with Sections 9.1.3, 9.1.4, 9.2, 9.4 and 9.5 of the Agreement. The "Call Day
Amount" for any Call Day shall be an amount equal to (a) the Call Volume
delivered and sold to PSE&G on such Call Day multiplied by (b) the applicable
Gas Daily Price for such Call Day. For purposes of this Section 2.2, "Gas Daily
Price" shall mean the arithmetic average of (1) the daily "Midpoint" gas prices
published by Platts in The Gas Daily Price Guide, "Daily Price Survey" under
"City Gates", "Texas Eastern, zone M-3" on the applicable Call Day and (2) the
daily "Midpoint" gas prices published by Platts in The Gas Daily Price Guide
"Daily Price Survey" under "City Gates", "Transco, zone 6 N.Y." on the
applicable Call Day.


Section 2.3.

In the event NJEA fails to deliver any of the Call Volume that it is obligated
to deliver hereunder (such undelivered Call Volume hereinafter referred to as
the "Call Volume Shortfall"), then PSE&G shall invoice NJEA for the associated
Cover Damages in accordance with Sections 9.1.3, 9.1.4, 9.2, 9.4 and 9.5 of the
Agreement. "Cover Damages" for any Call Volume Shortfall means an amount equal
to the positive difference, if any, between (a) the Replacement Price ($/Dth)
multiplied by the Call Volume Shortfall (in Dth), minus (b) the amount that
PSE&G would have paid pursuant to Section 2.2 had the Call Volume Shortfall been
delivered. For purposes of this Section 2.3, (1) if PSE&G purchases replacement
gas in the amount of the Call Volume Shortfall ("the Replacement Call Volume"),
then the "Replacement Price" means the price ($/Dth) at which PSE&G, acting in a
commercially reasonable manner, purchases the Replacement Call Volume, plus
transaction and other administrative costs reasonably incurred by PSE&G in
purchasing such Replacement Call Volume and (2) if PSE&G does not purchase
Replacement Call Volume for any reason, then the "Replacement Price" means the
daily "Midpoint" gas prices published by Platts in The Gas Daily Price Guide
"Daily Price Survey" under "City Gates", "Transco, zone 6 N.Y." on the
applicable Call Day. The damages provided in this Section 2.3 shall be the sole
and exclusive remedy of PSE&G for any Call Volume Shortfall. The monthly invoice
for Cover Damages with respect to a Call Volume Shortfall shall include a
written statement detailing the volume, source and Replacement Price of all
Replacement Call Volume.


IN WITNESS WHEREOF

, the Parties have caused this Letter Agreement to be executed by their duly
authorized officers or agents, as applicable, as of the day and year first
written above.  



Public Service Electric And Gas Company

 




By:




FREDERICK W. LARK







   

Name: Frederick W. Lark
Title: Vice President - Business Analysis

 




North Jersey Energy Associates,
A Limited Partnership

 

By:

Northeast Energy, LP, its general partner

 

By:

ESI Northeast Energy GP, Inc., Its
administrative general partner

 




By:

 







   

Nathan E. Hanson
Director

